Citation Nr: 1327815	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  11-13 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Neichole SJ Linhorst, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1995 to November 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for anxiety.  

As noted on the title page, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include anxiety.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

In her May 2011 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge by live video-conference.  In November 2012, she was advised that her requested hearing had been scheduled for December 2012.  However, she failed to appear for her scheduled hearing.  Therefore, her request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2012).   

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Veteran contends that her current acquired psychiatric disorder is a result of a nervous breakdown she had during boot camp, and/or due to responding to a sailor with a self-inflicted gunshot would while she was stationed at Meridian, Mississippi, in 1997.  In this regard, a fellow servicemember, T.W., submitted a statement indicating the she served with the Veteran at the Naval Air Station in Meridian, Mississippi, and while they were stationed there, another servicemember, J.T., shot himself and the Veteran responded to the scene.  The Veteran further alleges that she has experienced symptoms associated with anxiety that began during her military service and have continued to the present time.  Therefore, the Veteran claims that service connection for an acquired psychiatric disorder is warranted.

As an initial matter, the Board finds that a remand is necessary in order to obtain additional details from the Veteran regarding the location and date of J.T.'s alleged suicide.  The Board acknowledges a September 2010 letter requested that the Veteran provide documentation verifying J.T.'s death along with documentation that she was stationed at the Naval Air Station in Meridian at such time; however, she did not respond to such request.  Even so, as this case is being remanded, the Veteran should be provided with another opportunity to provide the details, including date and location, of J.T.'s suicide.  

A remand is also necessary in order to obtain the Veteran's service personnel records so as to verify her location, to include duty station, at the time of J.T.'s alleged suicide.  In this regard, while her service treatment records reflect treatment at the Naval Air Station in Meridian, her service personnel records may contain additional information.  Thereafter, the AOJ should attempt to obtain corroboration from the Army and Joint Services Records Research Center (JSRRC) regarding J.T.'s suicide.  In this regard, while the AOJ indicated that his name did not appear on a casualty list, it is unclear where this list was obtained.   

Additionally, while on remand, the Veteran should be provided with an opportunity to identify any healthcare provider who treated her for her acquired psychiatric disorder since service.  Thereafter, any identified records, to include those from the Hampton, Virginia, VA Medical Center dated from February 2009 to the present, should be obtained for consideration in the Veteran's appeal. 

After completing the above development, the Board finds that the Veteran should be afforded a VA examination so as to determine the current nature and etiology of her acquired psychiatric disorder.  In this regard, she has described experiencing symptoms of an anxiety disorder that began in boot camp and continuing to the present time.  The Veteran has further indicated that her complaints regarding anxiety were mistreated as a heart murmur.  In this regard, her service treatment records reflect complaints of a racing heartbeat in June 1996, but an October 1996 record found no heart murmur.  Additionally, in February 2009, VA treatment records reflect a diagnosis of anxiety disorder not otherwise specified.  Therefore, as the Veteran complained of a racing heart during service, has alleged a continuity of symptoms related to anxiety since service, and has a current diagnosis of an acquired psychiatric disorder, the Board finds that a remand is necessary in order to afford her a VA examination so as to determine the current nature and etiology of her acquired psychiatric disorder. 
 
Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide additional details regarding the circumstances surrounding J.T.'s alleged suicide, to include the date (approximate month and year) and location (to include unit and duty station), of such event.  

2.  Obtain the Veteran's service personnel records from any appropriate source (please note that the Veteran served under a different name).  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The AOJ should attempt to verify J.T.'s alleged suicide with any appropriate source, to include JRSSC. In this regard, the AOJ should review the file and prepare a summary of the Veteran's statements regarding his alleged suicide in 1997 while stationed at the Naval Air Station in Meridian, Mississippi, a copy of any relevant service treatment records, and a copy of T.M.'s statement regarding J.T.'s alleged suicide.  Any response should be documented in the claims file. 

4.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated her for her acquired psychiatric disorder, to include anxiety.  After securing any necessary authorization from her, obtain all identified treatment records, to include those from the Hampton, Virginia, VA Medical Center dated from February 2009 to the present which are not already of record.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  In this regard, the AOJ should specifically include documentation as to whether J.T.'s suicide has been verified.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

For each currently diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder began during the Veteran's military service, or is otherwise related to such service.  The examiner should specifically address the Veteran's contention that her complaints regarding anxiety were mistreated as a heart murmur during service.  In this regard, her service treatment records reflect complaints of a racing heartbeat in June 1996, but an October 1996 record found no heart murmur.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of her claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, which includes consideration of all evidence contained in the paper and Virtual VA claims files.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


